Citation Nr: 1611421	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in May 2010.  A transcript of the hearing is associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the VLJ clarified the issue on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

The issues were previously remanded in July 2010, July 2014 and September 2015.  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

During the entire appeal period, the Veteran's hearing was, at worst, Level V in the right ear and level VIII in the left ear.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral hearing loss disability.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for bilateral hearing loss disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

VA has met its duty to assist the Veteran in the development of the claim. The Veteran's VA treatment records and examinations have been obtained in the development of the claim. 38 U.S.C.A § 5103A , 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits. 

The RO provided the Veteran an appropriate VA audiology examination most recently in September 2012.  The examination report includes sufficient findings to rate the Veteran's hearing loss disability under the appropriate rating criteria.  In evaluating the adequacy of the examination report, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  In the present case, the examiner elicited information from the Veteran concerning the functional effects of his disability, and the Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the examination.  Martinak¸ 21 Vet. App. at 455-56.  

The Board acknowledges that the Veteran's representative, in the appellant's post-remand brief dated January 2016, asserted that the Veteran should be afforded a new VA examination because the VA examination report was more than a year old and may not refect current symptomatology.  However, the Veteran here does not assert that his condition has worsened since the most recent VA examination.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the duty to assist.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182   (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Hearing loss disability increased evaluation

38 C.F.R. § 4.85, DC 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, and then designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

The Veteran was afforded a VA audiological contract examination in August 2007.  The Veteran reported his hearing loss was a result of exposure to a flash explosion while inside a tank in 1972.  The flash resulted in tinnitus, blood from the ear and a concussion.  The Veteran continued to have problems with drainage from the ears.  Current symptoms were constant ringing in the ears and difficulty hearing.  After military service he worked 6 months at a grocery store, plumbing jobs for 6 years, home remodeling for 6 years, art work for 15 years, oil rigs for 3 years, and milling work for 1 year; he did not enter a hearing conservation program with any job; he wore hearing protection while working on oil rigs and for milling work.  He did not report any exposure to loud noise outside of military service.  Puretone thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
Avg
RIGHT
30
50
60
65
51
LEFT
35
60
65
70
58

Word recognition performed using the Maryland CNC was 72 percent in the right ear and 48 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of V for the right ear and VIII for the left ear.  Such a degree of hearing loss warrants a 30 percent evaluation under Table VII. 

VA treatment records reflect an audiological evaluation in January 9, 2008.  The Veteran reported difficulty hearing in a number of environments, particularly hearing in background noise, difficulty hearing television and understanding conversational speech.  The Veteran reported occasional otorrhea, with the last instance occurring 4 months prior.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
25
50
55
36
LEFT
15
45
60
65
46

Word recognition was 76 percent in the right ear and 72 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III for the right ear and IV for the left ear.  Such a degree of hearing loss warrants a 10 percent evaluation under Table VII.  

The Veteran was afforded a VA audiological examination in August 2010.  The Veteran reported his wife had to use hand signals to communicate with him and that he had been unemployed for 10 years.  The Veteran denied otalgia, otorrhea, vertigo, otologic surgery, middle ear disease and diabetes mellitus.  The Veteran utilized binaural amplification.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
10
25
50
55
35
LEFT
15
45
60
65
46

Word recognition performed using the Maryland CNC was 88 percent in the right ear and 84 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and II for the left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Veteran was afforded a VA audiological examination in April 2012.  The functional impact reported by the Veteran was that he could not hear his wife, television or over the phone.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
20
45
60
65
47.5
LEFT
20
65
70
80
58.75

Word recognition performed using the Maryland CNC was 92 percent in the right ear and 86 percent in the left ear.  The puretone test results were noted as valid for rating purposes.
Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and III for the left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Veteran was afforded a VA audiological examination in September 2012.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
30
50
65
65
52.5
LEFT
30
65
80
80
63.75

Word recognition performed using the Maryland CNC was 80 percent in the right ear and 84 percent in the left ear.  The puretone test results were noted as valid for rating purposes.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of IV for the right ear and III for the left ear.  Such a degree of hearing loss warrants a 10 percent evaluation under Table VII.  

The Veteran does not meet the threshold for an exceptional pattern of hearing impairment during any of the August 2007,  August 2010, April 2012 and September 2012 Contract VA and VA examinations.  See 38 C.F.R. § 4.86 (a) & (b).

The Veteran and his wife testified at the Board videoconference hearing in May 2010.  The Veteran asserted he had a dramatic increase in his hearing loss.  His hearing loss caused him confusion and trouble communicating on the telephone.  The Veteran was issued hearing aids for the first time during the appeal period.   

The Board has considered the Veteran assertions that his hearing is worse than evaluated.  The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran and his wife are competent to report difficulties with his hearing; however, they are not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings.

In sum, the evidence of record does not support entitlement to an initial rating in excess of 30 percent throughout the entire appeal period.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports difficulty understanding with background noise, over the telephone and conversational speech.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


